Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 and 6-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Patent Pub. 2019/0223091 to Huang-Fu in view of U.S. Patent Pub. 2019/0261264 to Lou and either one of 2019/0349825 to Tseng or 2021/0204180 to Chun.  

Regarding the steps in claims 1 and 6, Huang-Fu teaches 

receive information related to the plurality of cells from at least one of the plurality of cells related to the first wireless communication using the first wireless communication (see Fig. 8 step 802 as described in section [0038], which teaches that the UE “receives assistance information from the base station for PLMN selection procedure”);
select one cell among the plurality of cells, based on at least some of the information related to the plurality of cells (see Fig. 8 step 803 as described in section [0038], which teaches that the UE selects a NR cell);
identify whether the selected cell is connected to a first core network and a second core network, based on at least part of the information related to the selected cell (see Fig. 8 step 803 as described in section [0038], which teaches that the UE selects a NR cell, which is connected to the 5G core). 

Regarding the structures recited in claim 1, Lou is added.
In an analogous art, Lou also teaches system which provides the UE of information indicating the core networks connections of each cell/network.  See for example, Figs. 8-9 and sections [0136] to [0151], which teach the UE receiving core network information for a cell/network, identifying and selecting the cell/network (as recited in the steps of claim 1) and receiving responses (successful or rejected) from the type of core selected. 
Regarding the structures of the device of claim 1, see the cited portions of Lou:
a touch screen display (151 in Fig. 6 section [0123]); 
at least one communication processor configured to provide a first wireless communication using a first frequency range and a second wireless communication using a second frequency range higher than the first frequency range (see RF circuit 12 in Fig. 6, section [0119]); 
an application processor operatively connected to the display and the at least one communication processor (see processor 11 in Fig. 6, section [0118]); and 
at least one memory operatively connected to the communication processor and/or the application processor, and configured to store network selection information (see memory 14 in Fig. 6 and section [0121]).  
Therefore, as both Huang-Fu and Lou teach providing core type information to the UE for proper cell selection and as Lou shows the conventional components of UEs, it would have been obvious to one of ordinary skill to modify Huang-Fu with the structures of Lou, as these are conventionally used and/or necessary for wireless communications.  
Regarding the last recited step of:
“transmit, to one core network among the first core network or the second core network, a registration request message for using the one core network using the first wireless communication, based on at least in part of the stored network selection information”, although Huang-Fu and Lou teach registration in sections [0029] and [0114] respectively, as these registrations are not explicitly sent “to the core”, either one of Tseng or Chun is added. 
In an analogous art, both Tseng and Chun teach wireless systems which provide information to the UE which indicates the core networks associated with each cell.  For example, section [0056] of Tseng and section [0129] of Chun teaches transmitting the registration message to the determined and selected type of core network. 
Therefore, as Huang-Fu and Lou both teach local registrations and as either one of Tseng and Chun teach transmitting the registration message to the selected type of core network, it would have been obvious to one of ordinary skill to modify the Huang-Fu and Lou combination with the core network registrations of either Tseng or Chun, as core network registration is required to receive selected services and/or features which are provided from the core, as is conventional.   
Regarding claim 2, which recites “wherein the memory further stores at least one piece of wireless communication priority information, wherein the instructions enable the at least one communication processor to: determine to use the first wireless communication, based on at least a portion of the wireless communication priority information; and receive information related to the plurality of cells, based on the determination, wherein the instructions cause the at least one communication processor to: select public land mobile network (PLMN); and receive information related to the plurality of cells, based at least in part on priority information related to the selected PLMN among the wireless communication priority information”, see Figs. 6A and 6B of Tseng and sections [0011] to [0015] and [0063] to [0085], which teach the prioritized list of cells/PLMNs and see sections [0099] to [0106], [0138] to [0140] and [0148] to [0149] of Chun.
Regarding claim 7, which recites (part of the same features as in claim 2 above) “further comprising: further storing at least one wireless communication priority information; determining to use the first wireless communication, based on at least a portion of the wireless communication priority information; and receiving information related to the plurality of cells, based on the determination”, see Tseng or Chun. 
Regarding claim 8, which recites (part of the same features as in claim 2 above) “further comprising: selecting a public land mobile network (PLMN) by the at least one communication processor; and receiving information related to the plurality of cells, based at least in part on priority information related to the selected PLMN from the wireless communication priority information”, see Tseng or Chun for the priorities of PLMNs, as recited.
Regarding claim 3, which recites “wherein the instructions enable the at least one communication processor to receive at least one of system information block (SIB) using the first wireless communication, wherein the at least one SIB includes information related to the plurality of cells, and wherein at least a part of the SIB further includes information related to whether the first core network and/or the second core network are connected”, see the Abstract and [0033] of Huang-Fu, see section [0136] of Lou, which teach that the core network information is in a SIB, as recited.
Regarding claim 9, which recites (part of the same features as in claim 3 above) “further comprising receiving at least one of system information block (SIB) using the first wireless communication, by the at least one communication processor, wherein the at least one SIB includes information related to the plurality of cells”, see the Abstract and [0033] of Huang-Fu, see section [0136] of Lou, which teach that the core network information is in a SIB, as recited. 
Regarding claim 10, which recites (part of the same features as in claim 3 above) “wherein at least a portion of the SIB further includes information related to whether the first core network and/or the second core network is connected”, see section [0033] of Huang-Fu and section [0136] of Lou.


Claims 4 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 1 and 6 above, and further in view of Patent Pub. 2019/0124589 to Bogineni.

Regarding claim 4, which recites “wherein the first core network includes an evolved packet core (EPC) defined by the 3GPP standard, and the second core network includes a 5th generation (5G) core network defined by the 3GPP standard, wherein the instructions enable the application processor to: determine at least a part of the network selection information, based on at least one application information being executed by the application processor or at least one application information installed in the memory; and at least temporarily store the network selection information in the memory”, all of the references applied to claim 1 above teach using the two types of cores (EPC and 5G), but as these references do not teach determining/selecting a type of core based on an application running on the UE, Bogineni is added. 
In an analogous art, Bogineni teaches a system which hands over applications and pairs/selects a specific type of core network based on the application running on the UE.  See section [0027] which teaches that the types of cores include EPC and 5G. As shown in Fig. 2 (as described in sections [0037] to [0044]) Bogineni shows a table of messages which include information about network slices, where each slice runs a specific service or application on the UE, which include the threshold amount of resources 220 for that service/application ([0042]). 
Therefore, as all these references teach EPC and 5G cores, and as Bogineni teaches that applications/services on the UE (“network slices”) indicate specific types of core network support, it would have been obvious to modify the references applied to claim 1 with the core network determination described in Bogineni, as Bogineni teaches that when a service or application is not supported on the current core connection, it should be handed over to a core which can support the UE application, as is desired.
 Regarding claim 11, which recites “wherein the first core network includes an evolved packet core (EPC) defined by the 3GPP standard, and the second core network includes a 5th generation (5G) core network defined by the 3GPP standard”, all of the references applied to claim 6 above teach using the two types of cores (EPC and 5G). 
Regarding claim 12, which recites “further comprising: determining at least a part of the network selection information, based on at least one application information being executed by the application processor or at least one application information installed in the memory; and at least temporarily storing the network selection information in the memory”, as described above in the rejection of claim 4, Bogineni teaches the feature of selecting a type of core network based on the type of application being executed on the UE, as recited. 

Claims 5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 1 and 6 above, and further in view of 2019/0327667 to Liu. 
Regarding claim 5, which recites “wherein the instructions enable the application processor to: 
display a user interface on at least a portion of the display; 
determine at least part of the network selection information, based at least in part on a user input received through the user interface; and 
at least temporarily store the network selection information in the memory, 
wherein the instructions enable the at least one communication processor to: 
transmit the registration request message to the second core network connected to the selected cell using the first wireless communication; and 
transmit a message indicating completion of registration to the application processor, based at least in part on the registration approval message, when receiving a registration accept message from the second core network using the first wireless communication, wherein the instructions determine whether the terminal should use the second wireless communication, based on information on at least one application being executed by the application processor or whether the terminal supports the second wireless communication service, when the selected cell is not connected to the first core network but is connected to the second core network, and 
wherein, as a result of the determination, when the at least one application being executed does not require the second wireless communication service, or the terminal does not support the second wireless communication service, the instructions cause the application processor to search for another cell connected to the first core network among the plurality of cells excluding the selected cell”, as described above in the rejection of claim 1, Tseng/Chun teach transmitting registration messages to the selected core, receiving approved messages from the core and receiving messages to try another type of core (reject messages) to support the current application (see sections [0217] to [0224] of Chun).  
Regarding the feature of displaying the selected type of core network, although the references teach displays, as they do not explicitly teach “displaying and/or receiving user input to select a network”, Liu is added.

In an analogous art, Liu teaches a system which searches for available networks and displays those found to the user.  See section [0036] which teaches that the types of networks are displayed and the user’s selection prompts a registration toward that selected network (and sections [0036] to [0037] include 4G and 5G cores).  
Therefore, as all these references teach UEs with displays and selecting types of cores, and as Liu teaches that the types of networks are displayed to the user for network selection and registration, it would have been obvious to modify the references applied to claim 1 with the displaying/selecting described in Liu, as Liu teaches the conventionality of allowing the user to select a network, as is desired. 
Regarding claim 13, which recites “further comprising: displaying a user interface on at least a portion of the display; determining at least a portion of the network selection information, based at least in part on a user input received through the user interface; and at least temporarily storing the network selection information in a memory”, see section [0036] of Liu as described above. 
Regarding claim 14, which recites “further comprising: transmitting the registration request message to the second core network connected to the selected cell using the first wireless communication; and transmitting a message indicating completion of registration, based at least in part on the registration approval message, when receiving a registration accept message from the second core network using the first wireless communication”, see section [0036] of Liu for network selection and see Tseng/Chun for transmitting registration messages to the selected core. 

Regarding claim 15, which recites “further comprising: determining whether the terminal should use the second wireless communication, based on information on at least one application being executed by the application processor or whether the terminal supports the second wireless communication service, when the selected cell is not connected to the first core network but is connected to the second core network, and searching for another cell connected to the first core network among the plurality of cells excluding the selected cell, when the at least one application being executed does not require the second wireless communication service, or the terminal does not support the second wireless communication service, as a result of the determination”, as above, see sections [0030] and [0031] of Huang-Fu, which teach determining if the UE supports a service and/or core network type (5G or 4G) and see sections [0186], [0188] and [0191] of Lou, which teach determining if the UE supports a service and/or core network type, and which types of cores are currently available, and see sections [0217] to [0224] of Chun, which teach switching cells/networks if a requested application or service is not supported. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN SHAUN KELLEY whose telephone number is (571)272-5652.  The examiner can normally be reached on Mondays to Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN S KELLEY/Primary Examiner, Art Unit 2646